Citation Nr: 0513128	
Decision Date: 05/16/05    Archive Date: 06/01/05	

DOCKET NO.  03-25 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for sinusitis and 
rhinitis. 

3.  Entitlement to service connection for hearing loss and 
tinnitus. 

4.  Entitlement to service connection for an eye disability. 

5.  Entitlement to service connection for chronic strep 
throat. 

6.  Entitlement to service connection for flat feet with 
bunions. 

7.  Entitlement to service connection for diabetes mellitus 
with nephropathy. 

8.  Entitlement to service connection for a neck disorder. 

9.  Entitlement to service connection for a low back 
disorder. 

10.  Entitlement to service connection for erectile 
dysfunction, secondary to anti-hypertensive medication and 
diabetes mellitus. 

11.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU). 

12.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a gunshot wound of the left knee, with 
fracture of patella.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1961 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied all issues on appeal.  

The issues of service connection for a low back disorder and 
TDIU must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  There is no competent clinical evidence during service or 
at any time thereafter which identifies that the veteran has 
a valid diagnosis of any of the following disabilities:  
PTSD, rhinitis, sinusitis, chronic strep throat, and a neck 
or cervical spine disorder.

3.  Although the veteran had diagnoses for hearing loss, 
tinnitus, impaired vision, diabetes mellitus with neuropathy, 
and erectile dysfunction, these disabilities were not 
manifested at any time during or for years after the 
veteran's active military service, and none of these 
disabilities are reasonably related to any incident, injury 
or disease of active military service.

4.  The veteran was clearly documented as having third degree 
pes planus at the time he was enlisted for service in July 
1961, and the service medical records clearly show that the 
veteran's bilateral foot disability was not in any way 
increased in severity at any time during active military 
service.

5.  The veteran's current diagnosis of pes planus with hallux 
valgus is in no way causally related to any incident, injury 
or disease of active military service.  

6.  The veteran's left knee gunshot wound residuals with 
fracture of the patella is manifested by not more than mild 
subluxation or lateral instability with some mild arthritis 
resulting in pain on use and motion, but there is not any 
nonunion or malunion of the tibia and fibula, or limitation 
of left knee flexion to 15 degrees or moderate or severe 
recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  PTSD, rhinitis, sinusitis, hearing loss, tinnitus, an eye 
disorder, chronic strep throat, flat feet with bunions, 
diabetes with nephropathy, erectile dysfunction, and a neck 
disorder were not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2004).  

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a gunshot wound of the left knee with a 
fracture of the patella have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261, 
5262 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

A review of the claims folder reveals that the veteran was 
provided formal VCAA notice in March 2001, prior to the 
issuance of the rating decision now on appeal from May 2002.  
That notification informed the veteran of the evidence 
necessary to substantiate his claim and the evidence he was 
responsible to submit and the evidence VA would collect on 
his behalf.  The notice offered to assist him in collecting 
any evidence he would specifically identify, and requested 
that he submit any relevant evidence in his possession.  The 
veteran was subsequently provided additional VCAA 
notifications in August 2001, May 2002, and September 2003.  
The evidence necessary to substantiate his claims was 
specifically discussed at a hearing conducted at the RO in 
July 2003.  The veteran was provided the regulation 
implementing VCAA as well as a discussion of the evidence 
necessary to support his claims in statements of the case 
issued in July and August 2003, and June 2004.  All records 
of the veterans with treatment with VA and some records of 
the veteran's private treatment have been collected for 
review.  The veteran failed to return properly completed 
medical release forms which included the proper names, 
addresses and dates of treatment for several private medical 
health care providers, and VA cannot assist the veteran in 
collecting such evidence if he does not provide the necessary 
information.  The veteran was provided multiple VA 
examinations which were adequate for evaluation purposes.

The Board finds that all available evidence has been 
collected for review, the veteran has been notified of the 
evidence that he must submit and that which VA would collect 
on his behalf, that he should submit any relevant evidence in 
his possession, and that VCAA has been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury incurred or 
aggravated in line of active duty.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for certain 
specified diseases including psychoses, organic diseases of 
the nervous system, and arthritis which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease of in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity might 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A veteran will be considered to have been in sound condition 
when examined for enlistment for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.303(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Type 2 diabetes mellitus (also known as Type II diabetes 
mellitus or adult onset diabetes) is a disease which is 
recognized as presumptively related to herbicide exposure 
(including Agent Orange) under the circumstances identified 
at 38 C.F.R. §§ 3.307(6), 3.309(e).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).

PTSD:  In written statements and testimony, the veteran 
claims to have PTSD which is attributable to incidents of 
service.  He claims PTSD is attributable to his service-
connected gunshot wound of the left knee which occurred in 
July 1966.  This injury was not incurred in combat but 
apparently occurred while the veteran was at home, off duty, 
while stationed at Whiteman Air Force Base, Missouri.  
Residuals of this injury have been service connected since 
1975.  The veteran has also argued that he has PTSD 
attributable to a motor vehicle accident which also occurred 
during noncombat service.

The service medical records do document the gunshot wound to 
the left knee in July 1966 with treatment initially provided 
at the Kansas City VA Hospital, and later at military 
facilities.  These records, however, contain no complaints, 
findings, treatment or diagnosis for any form of an acquired 
psychiatric disorder or anxiety.  Indeed, the service medical 
records contain no indication that the veteran had any 
anxiety attributable to the gunshot wound or a motor vehicle 
accident or to any other factor for the remaining period of 
his military service through April 1969.  The physical 
examination for service separation in April 1969 noted that 
the veteran was psychiatrically normal.  In completing the 
report of history for that examination, the veteran himself 
indicated in the negative to inquiries as to whether he had 
trouble sleeping, nightmares, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of any sort.

In all of the available private and VA clinical evidence in 
the years following service, up until present, there is a 
notable absence of any complaint, finding, diagnosis or 
treatment for any acquired psychiatric disorder, including 
PTSD.  The veteran made no complaint of post-traumatic stress 
or anxiety, attributable to incidents of service or 
otherwise, during multiple VA examinations conducted from 
1998 through 2001.  

Although the veteran said in his PTSD questionnaire that he 
had received treatment for anxiety, depression and insomnia 
at a hospital in Saudi Arabia from approximately 1989 to 
1996, he failed to provide a properly completed medical 
release form with any form of address for this facility such 
that these records could be collected for review.  
Interestingly, in the two incompletely completed medical 
release forms for this facility in Saudi Arabia, the veteran 
only noted treatment for chronic strep throat and rhinitis, 
not psychiatric disability, and specifically not including 
PTSD.  

There is a complete absence of any evidence of any competent 
clinical finding or diagnosis of PTSD at any time during 
service or thereafter.  In the complete absence of such 
finding or diagnosis, the veteran's claim for PTSD must be 
denied.  The Board considered referring this issue for a VA 
examination with a request for opinion in accordance with 
38 C.F.R. § 5103A(d)(2), but with absolutely no evidence of 
any current disability, there is no duty to obtain such 
examination.

Rhinitis and Sinusitis:  The service medical records are 
entirely silent for rhinitis or sinusitis.  Service physical 
examinations conducted in March 1965, February 1968 and for 
separation in April 1969 all note that the veteran's sinuses 
were normal.  In the accompanying reports of medical history 
completed by the veteran himself in March 1965, and at the 
time of service separation, the veteran said that he did not 
have sinus trouble.

Additionally, all of the private and VA clinical evidence 
from after service also fails to include any relevant finding 
or diagnosis of rhinitis or sinusitis.  This includes 
multiple VA examinations provided from 1998 through 2001.  In 
the complete absence of any competent medical diagnosis or 
finding of rhinitis or sinusitis at any time during or after 
service, the claim for service connection for these disorders 
must be denied.

Chronic Strep Throat:  The service medical records do show 
that the veteran complained of a sore throat in May 1962.  In 
May 1963, he was found to have an upper respiratory infection 
(URI) or bronchitis.  In September and October 1963, the 
veteran was found to have tonsillitis and pharyngitis.  In 
October 1966, he had a sore throat.  In December 1968, he had 
a URI which was believed to have progressed to a bacterial 
pneumonia.  At no time during service, however, was the 
veteran diagnosed as having any form of chronic disease or 
disability which resulted in a chronic strep throat or some 
other form of chronic viral or bacteriological disease.  No 
such disease was identified during multiple service physical 
examinations conducted in 1965, 1968 or at separation in 
1969.

There is an absence of competent medical evidence, either 
private or VA, which documents any finding or diagnosis of 
some form of chronic strep throat or other type of disease at 
any time after service.  This includes multiple VA 
examinations conducted from 1998 through 2001.  

In the absence of any competent clinical diagnosis of some 
form of chronic disease which results in chronic symptoms, 
the Board has no alternative but to find that the veteran's 
multiple episodes of URIs, sore throats, laryngitis and/or 
pharyngitis during service were each acute, transitory, and 
resolved without residual.  In the absence of any competent 
evidence demonstrating that the veteran has a single disease 
organism which results in a chronic recurrent disability, a 
claim for service connection for chronic strep throat must be 
denied.

Hearing Loss and Tinnitus:  The veteran argues that current 
findings of hearing loss and tinnitus are attributable to his 
service as a helicopter mechanic.  A review of the veteran's 
DD Forms 214 indicates that during his initial service from 
1961 to 1965, he was assigned as a vehicle operator.  His 
second period of service from 1965 through 1969 was as a 
helicopter mechanic.  Additionally, in a written statement 
submitted in May 2001, the veteran reported post-service 
employment as a blade polisher and a helicopter technician or 
mechanic from 1969 to 2000, a period of 31 years.

The service medical records contain audiometric examinations 
performed in 1965, 1968, and 1969.  Each of these audiometric 
examinations indicates pure tone decibel thresholds for the 
relevant frequencies at 500, 1000, 2000, 3000, and 4000 Hertz 
which are entirely normal.  None of these three audiometric 
examinations contains a pure tone decibel threshold, at any 
of the relevant frequencies, of 20 decibels or greater, 
indicative of some form of hearing loss disability.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In the 
accompanying report of medical history completed by the 
veteran himself at separation from service in April 1969, he 
specifically noted that he did not have ear trouble or 
hearing loss.  Years after service, during a VA general 
medical examination in March 2001, the veteran reported 
having tinnitus "since the 1990's."

In December 2003, the veteran received a private audiometric 
examination.  At age 60, he was found to have bilateral 
tinnitus and "a borderline normal hearing acuity however a 
mild to moderate hearing loss is noted for higher 
frequencies.  This is a Noise-Induced hearing loss."  This 
report also contains the veteran's own reported history of 
being stationed during service on flight lines from 1961 to 
1969 and his claim to have had tinnitus "since the 70's."

Although the veteran is shown in 2003, to have a degree of 
hearing loss, left greater than right, and tinnitus, these 
findings are first made some 34 years after the veteran was 
separated from service.  Although the private physician in 
2003 stated that "theoretically speaking" the veteran's 
complaints of tinnitus "may have been and can be service 
related," a preponderance of the evidence on file is against 
an award of service connection for either bilateral hearing 
loss or tinnitus.  

The veteran is not shown by the objective evidence on file to 
have worked as a helicopter mechanic during the entirety of 
his service, but rather only during his second enlistment 
from July 1965 to July 1969.  All three objective audiometric 
examinations conducted during service showed entirely normal 
hearing at the relevant frequencies for speech.  These 
audiometric examinations also fail to demonstrate any 
progressive worsening of the veteran's hearing during 
service.  Tinnitus was not identified during service.  

Assuming that the veteran's currently identified hearing loss 
and tinnitus are noise induced, as noted by the veteran's 
private physician, it is clear from the evidence on file that 
the veteran served as a helicopter mechanic for some four 
years during service, but also served in an identical 
occupation for some 31 years following service.  

Although the veteran has more recently argued and informed 
his private physician that he has had persistent tinnitus 
since shortly after service in the 1970's, it is noteworthy 
that, prior to his claim of service connection for tinnitus, 
the veteran told a VA physician in March 2001 that tinnitus 
commenced in "the 1990's," long after he had been separated 
from service.  Additionally, the veteran made no complaints 
of hearing loss or tinnitus at multiple VA examinations 
conducted in 1998.  The veteran's hearing loss and tinnitus 
are clinically identified as being noise induced.  In light 
of the veteran's multiple normal audiometric examinations in 
service, the Board finds that the preponderance of the 
evidence is against the claim that hearing loss and tinnitus 
were caused by in-service noise exposure.  

Diabetes Mellitus:  In written statements and testimony, the 
veteran has indicated his belief that his diabetes is 
attributable to possible Agent Orange exposure.

The service medical records clearly contain no complaint, 
finding, diagnosis or treatment for diabetes at any time 
during service.  Physical examinations conducted in 1965, 
1968, and at service separation in 1969 all note that the 
veteran's endocrine system was normal.  It is clear from a 
review of the file that the veteran did not manifest diabetes 
until some time in the mid to late 1990's.  A VA examination 
in June 1998 noted the veteran's statement of onset in 1990.  
At that time, the veteran complained of poor vision.  The 
diagnosis was diabetes mellitus, well controlled.  There is 
simply no evidence or argument that the veteran manifested 
diabetes at any time during or for many years after service.  
Diabetes was first manifested in the 1990's, at least 20 
years or more after he was separated from service.  

VA recognizes that Type II diabetes mellitus (adult-onset 
diabetes) may be presumptively related to herbicide exposure, 
namely Agent Orange.  The principal place where US veterans 
were exposed to Agent Orange was during service in the 
Republic of Vietnam.  The veteran does not contend nor do his 
service records indicate that he ever served in the Republic 
of Vietnam.  The veteran's overseas service during his second 
enlistment was principally at Air Force facilities in Japan.  
The veteran has, however, indicated that on one occasion he 
served on temporary duty (TDY) at Kunsan Air Force Base (AFB) 
Korea.  He did not indicate when this TDY occurred nor how 
long it lasted.  This claimed TDY cannot be confirmed in the 
objective evidence on file.  

It is known and documented that Agent Orange was used on 
limited occasions in Korea.  In November 2004, the 
Undersecretary of Veterans Affairs for Benefits published a 
listing of military units that may have been exposed to Agent 
Orange, including units of the Army's 2nd Infantry Division 
and 7th Infantry Division.  All such exposure was related to 
such units assigned at the Korean demilitarized zone 
commencing in the middle of 1968.  There is no evidence that 
the veteran actually served with the identified Army units on 
or about the demilitarized zone in Korea at the time 
prescribed.  Kunsan AFB, where the veteran claims to have 
been assigned TDY, is well over 100 miles from the 
demilitarized zone between the two Koreas.  In the absence of 
evidence documenting that the veteran was actually exposed to 
Agent Orange at the requisite time and place in Korea, his 
claim for service connection for diabetes mellitus with 
nephropathy must be denied.

Eye Disorder:  In written statements and testimony, the 
veteran has not specifically indicated a particular injury or 
disease of his eyes.  He has generally indicated a loss of 
vision which is attributable to his diabetes mellitus.  
Although diabetic retinopathy is common in individuals 
diagnosed as having diabetes, there is no present clinical 
evidence documenting diabetic retinopathy.  

Although the physical examination for the veteran's 
enlistment in July 1961 noted that the veteran's eyes were 
physically normal, there was a notation of a 1-inch scar 
under the left eye which was apparently attributable to a 
wood splinter the veteran sustained at around age 10.  The 
service enlistment examination also specifically noted 
defective vision, wherein uncorrected distant vision was 
noted at enlistment as 20/25 bilaterally.  Accordingly, at 
least with respect to a loss of visual acuity, the 
presumption of sound condition is rebutted.  38 C.F.R. 
§ 3.304.  It is noteworthy, however, that later service 
physical examinations noted the veteran's uncorrected distant 
vision to be 20/20 bilaterally in 1965, 1968, and at service 
separation in 1969.  No disease or injury of either eye and 
certainly no diabetic retinopathy was identified at any time 
during service.  

Years after service at a VA examination in June 1998, the 
veteran reported a blurring of vision.  Uncorrected distant 
vision at this time was noted as 20/30 bilaterally.  There 
was no diplopia, no visual field deficit, and both eyes were 
externally normal with clear lenses and fundi, and no 
paralysis.  The diagnosis was bilateral hyperopia and 
presbyopia.

A preponderance of the evidence on file is against an award 
of service connection for an eye disorder.  No disease or 
injury of the eyes was noted during service.  Although the 
veteran's vision was found and noted to be abnormal at 20/25 
bilaterally for uncorrected distant vision at service 
enlistment, this was a preexisting condition, and there is 
certainly no aggravation of the veteran's vision demonstrated 
in that all following optical examinations revealed the 
veteran to have normal 20/20 uncorrected distant vision 
bilaterally.  Decades after service the veteran is shown to 
have hyperopia and presbyopia which appear to be a function 
of age and is unrelated by any competent evidence to any 
injury, incident or disease of active service.  To the extent 
that the veteran's present vision is impaired by diabetic 
retinopathy, diabetes mellitus is unrelated to service, and 
any retinopathy attributable to diabetes would likewise be 
unrelated to service.

Neck Disorder:  The service medical records contain no 
complaint, finding, treatment, or diagnosis of any disease or 
injury of the neck or cervical spine.  Multiple physical 
examinations conducted during service, including the service 
separation examination in April 1969, failed to identify any 
disability of the neck or cervical spine.

The veteran did not complain of any symptoms of the neck or 
cervical spine at the time of VA examinations conducted in 
June 1998, November 2000, March 2001, or October 2001.  There 
were no findings of any disability of the neck or cervical 
spine in any of these examinations.  

There is, in fact, a complete absence of any competent 
clinical finding or diagnosis of any disease or injury of the 
veteran's neck or cervical spine at any time during or 
subsequent to service.  In the absence of such evidence, a 
claim for service connection for such disability must be 
denied.  

Flat Feet with Bunions:  The physical examination for 
enlistment in service in July 1961 specifically noted that 
the feet were abnormal and that the veteran had third degree 
pes planus (flat feet).  This was, however, not considered 
service disqualifying, and the veteran was admitted to 
service.  The service medical records throughout the 
veteran's period of service fail to indicate that he sought 
treatment for foot problems at any time.  The next service 
physical examination in March 1965 again noted that the feet 
were abnormal and specifically noted "pes planus mild 
bilaterally, asymptomatic."  There was no documented 
abnormality of the veteran's feet in service physical 
examinations conducted in February 1968 and at service 
separation in April 1969.  In the accompanying report of 
medical history which the veteran himself filled out at 
service separation, he specifically noted that he did not 
have any foot trouble.  There is an absence of evidence that 
the veteran sought or required medical treatment for flat 
feet or pes planus for many years following service.

The veteran did not complain of foot problems at the time of 
a June 1998 orthopedic examination.  At the time of a 
November 2000 VA orthopedic examination, the veteran 
complained of pain in his service-connected left knee and 
also low back and ankle, but he did not complain of foot pain 
nor were there any findings with respect to the veteran's 
feet reported.  The veteran did not complain of any foot 
problems at the time of a VA general medical examination in 
March 2001.

In April 1998, the veteran was provided private medical 
treatment for a diabetic ulcer of the right foot.

The report of a private physical examination conducted in 
February 2004 notes that the veteran had a bilateral 
deviation of the big toe with tenderness at the MCP joint and 
in the plantar aspect of both feet.  Both feet were noted to 
have pes planus, degenerative joint disease, osteoporosis, 
and gouty arthritis.

A preponderance of the evidence on file is against an award 
of service connection for bilateral flat feet or pes planus 
and bunions.  The veteran was clearly noted in the physical 
examination for enlistment to have abnormal feet with third 
degree pes planus.  Thus, he is not presumed to have been 
sound at entrance.  38 C.F.R. § 3.304.  There are no 
documented complaints or treatment for flat feet or other 
foot problems at any time during service, and the only other 
notation with respect to the veteran's feet, in March 1965, 
was another notation of abnormal feet with mild bilateral pes 
planus, asymptomatic.  Bilateral flat feet were not noted at 
service examinations conducted in February 1968 and at 
separation in April 1969.  

This evidence does not demonstrate that the veteran's 
preexisting bilateral pes planus was in any way aggravated or 
permanently increased in severity at any time during service.  
Four years after enlistment, pes planus was noted to be 
"mild" and "asymptomatic."  There is an absence of any 
objective evidence demonstrating that the veteran's 
preexisting pes planus increased in severity during service.  

Additionally, there is little evidence showing that the 
veteran sought or required treatment for pes planus at any 
time after service.  By 2004, the veteran's feet were noted 
still to be affected by pes planus with the additional 
findings made of arthritis, osteoporosis, and gouty 
arthritis.  These additional findings have not in any way 
been related to any incident, injury or disease of active 
service.  They are, instead, clearly shown to have resulted 
from decades of use in the years following service.  Service 
connection for bilateral pes planus is not warranted on an 
aggravation theory, because there was no increase in severity 
during service, and no findings with respect to the veteran's 
feet at present are related to any incident or injury of 
service on a direct basis.  

Erectile Dysfunction:  The veteran claims entitlement to 
service connection for erectile dysfunction as secondary to 
medication provided him for hypertension and due to diabetes 
mellitus.  

A March 2001 VA general medical examination noted the 
veteran's complaint of erectile dysfunction for the previous 
five years.  The diagnoses from this examination included 
diabetes with nephropathy with probable erectile dysfunction.  

The veteran is clearly shown to have a more recent onset of 
hypertension which is well controlled upon medication.  There 
is no competent medical evidence on file which shows that 
medication for hypertension impacts the veteran's ability to 
perform sexually, but the Board takes notice that this is a 
common complaint with hypertension medications.  Although 
erectile dysfunction is not clinically confirmed, it is noted 
as probable, secondary to diabetes mellitus and the Board 
acknowledges that it is likely also adversely affected by 
hypertension medication.

The veteran is service connected for neither diabetes 
mellitus or hypertension so service connection for erectile 
dysfunction based upon diabetes mellitus or based upon 
medication for hypertension may not be granted on a secondary 
basis.  38 C.F.R. § 3.310(a).  Certainly, hypertension 
medication is a known contributor to erectile dysfunction and 
this is one of the known associated side effects of such 
medication, but such medication is vital to maintaining a 
proper blood pressure and thus sustaining an individual's 
life.  Assuming, without conceding, that the veteran has 
erectile dysfunction, it cannot be attributed to any 
incident, injury or disease of active service or to any 
service-connected disability.  

Increased Rating-Left Knee

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities as far as can be determined.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles or associated 
structures or to deformity, adhesions, defective innervation, 
or other pathology, or it may be due to pain supported by 
adequate pathology.  38 C.F.R. § 4.40.

Regarding the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different plains.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements, smoothly, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45.  

Traumatic arthritis, established by X-ray findings, shall be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  When limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
applicable for each major joint affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Impairment of the knee resulting in recurrent subluxation or 
lateral instability which is slight warrants a 10 percent 
evaluation, which is moderate warrants a 20 percent 
evaluation, and which is severe warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of flexion of the knee to 60 degrees is 
noncompensable; to 45 degrees warrants a 10 percent 
evaluation; to 30 degrees warrants a 20 percent evaluation; 
and to 15 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the knee to 5 degrees is 
noncompensable; to 10 degrees warrants a 10 percent 
evaluation; to 15 degrees warrants a 20 percent evaluation; 
to 20 degrees warrants a 30 percent evaluation; to 30 degrees 
warrants a 40 percent evaluation; and to 45 degrees warrants 
a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Nonunion of the tibia and fibula with loose motion requiring 
a brace warrants a 40 percent evaluation.  Malunion of the 
tibia and fibula with marked knee disability warrants a 30 
percent evaluation, and with moderate knee disability 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Analysis:  In July 1966, the veteran sustained a reportedly 
accidental gunshot wound of the left knee.  X-rays revealed a 
comminuted fracture of the left patella (kneecap) and the 
presence of metallic foreign bodies in the medial aspect of 
the knee, but not within the knee joint space itself.  The 
veteran was treated at a local VA medical center, and was 
later treated during service for removal of additional 
foreign metallic bodies.  

A VA examination some years after service in August 1976 
contained the veteran's complaints of recurrent aching pain 
in the knee, worst during cold weather.  There were 
postoperative scars of 1/2-inch and 3-inches long which were 
not tender or adherent.  The knee had no swelling or 
crepitation in the knee joint and motion in the knee was not 
limited.  There was no abnormal mobility.  Service connection 
was granted effective from the date of claim in August 1975, 
with a noncompensable evaluation.  Over the years, the 
veteran was granted an increased evaluation to 10 percent 
effective from March 1998 and, more recently, to 20 percent 
from September 2000.

An October 2000 MRI of the left knee was interpreted as 
revealing chondromalacia patella, suggestive of a chronic 
healed fracture in the lateral patellar region.  There were 
also patello-femoral joint arthritic changes.  The lateral 
and medial menisci, anterior cruciates, quadriceps, patellar 
tendon and the collateral ligaments were all unremarkable and 
without abnormality.

A VA orthopedic examination in November 2000 contained the 
veteran's complaints of left knee pain which was increased 
with climbing stairs and walking or standing for lengthy 
periods.  There were no described episodes of dislocation or 
recurrent subluxation.  Range of motion was from 0 to 100 (of 
a possible 140) degrees, and passive range to 140 degrees was 
painful.  The examiner estimated that during flare ups, range 
of motion was further limited to flexion of 90 degrees.  The 
diagnosis was a healed fracture of the patella with retained 
metallic foreign bodies with post-traumatic arthritis.

A VA examination of the knee in October 2001 contained 
similar complaints to those provided at the earlier 
examination.  Examination revealed it to be slightly to 
moderately tender and slightly swollen with slight 
instability.  Left knee active range of motion was to 90 
degrees with passive range of motion to 100 degrees.  It was 
estimated that on flare ups, active range of motion was to 80 
degrees.  Limitation of motion was not due to mechanical 
limitations but rather due to pain.  Again, the diagnosis was 
healed scars from surgery with healed patellar fracture with 
multiple metallic foreign bodies, with post-traumatic 
arthritis.

A preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 20 percent.  
This 20 percent evaluation was assigned by the RO in 
accordance with Diagnostic Codes 5010-5257.  This is 
consistent with the assignment of a 10 percent evaluation for 
slight instability of the knee joint itself under Diagnostic 
Code 5257, and for noncompensable limitation of motion with 
pain of a major joint in accordance with Diagnostic Code 
5010-5003.  This combines to the presently assigned 20 
percent evaluation. 

The next higher 20 percent evaluation under Diagnostic Code 
5257 would require evidence of moderate recurrent subluxation 
or lateral instability.  This degree of instability is not 
clinically demonstrated.  The most recent VA examination on 
file indicates that instability was "slight."  The veteran 
is not shown to have dislocated semilunar cartilage with 
frequent episodes of locking and effusion into the joint 
sufficient to warrant the assignment of a 20 percent 
evaluation in accordance with Diagnostic Code 5258.  

Range of motion of the veteran's knee has upon the two most 
recent VA examinations been identified as to 90 or 100 
degrees of flexion.  To warrant a separate 20 percent 
evaluation based upon limitation of motion, flexion of the 
knee would have to be limited to 30 degrees, and to warrant a 
30 percent evaluation, flexion would have to be limited to 15 
degrees.  The Board has also considered functional loss on 
flare ups due to pain.  The two most recent VA examinations 
both estimate that the veteran loses 10 degrees of ability to 
flex the knee during such flare ups, but limitation of 
flexion to 80 or 90 degrees still does not warrant the 
assignment of a higher evaluation.  

Similarly, the evidence shows that the veteran can fully 
extend the left knee without any limitation whatsoever.  
Thus, a separate rating pursuant to Diagnostic Code 5261 is 
also not warranted.  

The presently assigned 20 percent evaluation properly 
reflects a 10 percent evaluation for slight subluxation or 
instability, and a 10 percent evaluation for arthritis with 
pain on noncompensable loss of range of motion.  Although the 
veteran's patella was fractured in the initial injury, it is 
long shown to have been healed.  Arthritis of the knee joint 
has not been identified as extensive but rather no more than 
mild to moderate.  Also noteworthy are most recent MRI 
findings that there is no impairment or abnormality of the 
lateral and medial menisci, anterior cruciates, quadriceps, 
patellar tendon, or collateral ligaments.  Postoperative 
scarring is consistently noted as healed and nontender and 
nonadherant.  


ORDER

Entitlement to service connection for PTSD, rhinitis, 
sinusitis, hearing loss, tinnitus, eye disorder, chronic 
strep throat, flat feet with bunions, diabetes with 
nephropathy, erectile dysfunction, and a neck disorder is 
denied.

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a left knee gunshot wound with fractured patella 
and arthritis is denied.


REMAND

As noted by the RO in earlier rating actions, there is a 
complete absence of any evidence of a low back injury or 
disease at any time during or for many years after service.  
There is also no evidence of any low back disease or injury 
during or for many years after service.  It is not until 
2000, many years after service, that X-ray finding noted 
lumbar hyperlordosis and mild scoliosis, pelvic tilt, right 
sacroiliac arthritis, and degenerative disc changes.  A 
November 2000 VA X-ray study of the low back, however, also 
noted that present findings were "possibly secondary to the 
left knee injury."  Although multiple VA orthopedic 
examinations have not themselves indicated whether the 
veteran's low back disability might have been caused or 
aggravated as a result of his service-connected left knee 
disability, this question has never been directly posed to 
such examiners prior to examination.  The November 2000 
radiologist's opinion in interpreting the veteran's low back 
X-rays make it necessary that this case be returned to the RO 
for further examination, with a specific request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d)(2).

Inasmuch as the TDIU issue is inextricably intertwined with 
the service connection issue, final appellate consideration 
of that issue cannot be accomplished.  

For this reason, the case is REMANDED to the RO for the 
following action:

1.  The veteran should be referred for a 
VA orthopedic examination of his low 
back.  The veteran's claims folder must 
be provided to the physician conducting 
the examination for review.  The examiner 
must provide an opinion as to whether it 
is at least as likely as not that any 
current low back disability was caused or 
worsened by his service-connected left 
knee disability.  

2.  After conducting any additional 
indicated development, the RO should 
again address the remaining issues on 
appeal.  If the decision is not to the 
veteran and representative's 
satisfaction, they must be provided with 
a supplemental statement of the case and 
provided and opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified of VA examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


